 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1722 
 
AN ACT 
To require the head of each executive agency to establish and implement a policy under which employees shall be authorized to telework, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Telework Enhancement Act of 2010.
2.Telework
(a)In generalPart III of title 5, United States Code, is amended by inserting after chapter 63 the following:

65Telework

Sec. 
6501. Definitions.
6502. Executive agencies telework requirement.
6503. Training and monitoring.
6504. Policy and support.
6505. Telework Managing Officer.
6506. Reports.
6501.DefinitionsIn this chapter:
(1)EmployeeThe term employee has the meaning given that term under section 2105.
(2)Executive agencyExcept as provided in section 6506, the term executive agency has the meaning given that term under section 105.
(3)TeleworkThe term teleworkor teleworking refers to a work flexibility arrangement under which an employee performs the duties and responsibilities of such employee’s position, and other authorized activities, from an approved worksite other than the location from which the employee would otherwise work.
6502.Executive agencies telework requirement
(a)Telework Eligibility
(1)In generalNot later than 180 days after the date of enactment of this chapter, the head of each executive agency shall—
(A)establish a policy under which eligible employees of the agency may be authorized to telework;
(B)determine the eligibility for all employees of the agency to participate in telework; and
(C)notify all employees of the agency of their eligibility to telework.
(2)LimitationAn employee may not telework under a policy established under this section if—
(A)the employee has been officially disciplined for being absent without permission for more than 5 days in any calendar year; or
(B)the employee has been officially disciplined for violations of subpart G of the Standards of Ethical Conduct for Employees of the Executive Branch for viewing, downloading, or exchanging pornography, including child pornography, on a Federal Government computer or while performing official Federal Government duties.
(b)ParticipationThe policy described under subsection (a) shall—
(1)ensure that telework does not diminish employee performance or agency operations;
(2)require a written agreement that—
(A)is entered into between an agency manager and an employee authorized to telework, that outlines the specific work arrangement that is agreed to; and
(B)is mandatory in order for any employee to participate in telework;
(3)provide that an employee may not be authorized to telework if the performance of that employee does not comply with the terms of the written agreement between the agency manager and that employee;
(4)except in emergency situations as determined by the head of an agency, not apply to any employee of the agency whose official duties require on a daily basis (every work day)—
(A)direct handling of secure materials determined to be inappropriate for telework by the agency head; or
(B)on-site activity that cannot be handled remotely or at an alternate worksite; and
(5)be incorporated as part of the continuity of operations plans of the agency in the event of an emergency.
6503.Training and monitoring
(a)In generalThe head of each executive agency shall ensure that—
(1)an interactive telework training program is provided to—
(A)employees eligible to participate in the telework program of the agency; and
(B)all managers of teleworkers;
(2)except as provided under subsection (b), an employee has successfully completed the interactive telework training program before that employee enters into a written agreement to telework described under section 6502(b)(2);
(3)teleworkers and nonteleworkers are treated the same for purposes of—
(A)periodic appraisals of job performance of employees;
(B)training, rewarding, reassigning, promoting, reducing in grade, retaining, and removing employees;
(C)work requirements; or
(D)other acts involving managerial discretion; and
(4)when determining what constitutes diminished employee performance, the agency shall consult the performance management guidelines of the Office of Personnel Management.
(b)Training requirement exemptionsThe head of an executive agency may provide for an exemption from the training requirements under subsection (a), if the head of that agency determines that the training would be unnecessary because the employee is already teleworking under a work arrangement in effect before the date of enactment of this chapter.
6504.Policy and support
(a)Agency consultation with the Office of Personnel ManagementEach executive agency shall consult with the Office of Personnel Management in developing telework policies.
(b)Guidance and consultationThe Office of Personnel Management shall—
(1)provide policy and policy guidance for telework in the areas of pay and leave, agency closure, performance management, official worksite, recruitment and retention, and accommodations for employees with disabilities;
(2)assist each agency in establishing appropriate qualitative and quantitative measures and teleworking goals; and
(3)consult with—
(A)the Federal Emergency Management Agency on policy and policy guidance for telework in the areas of continuation of operations and long-term emergencies;
(B)the General Services Administration on policy and policy guidance for telework in the areas of telework centers, travel, technology, equipment, and dependent care; and
(C)the National Archives and Records Administration on policy and policy guidance for telework in the areas of efficient and effective records management and the preservation of records, including Presidential and Vice-Presidential records.
(c)Security Guidelines
(1)In generalThe Director of the Office of Management and Budget, in coordination with the Department of Homeland Security and the National Institute of Standards and Technology, shall issue guidelines not later than 180 days after the date of the enactment of this chapter to ensure the adequacy of information and security protections for information and information systems used while teleworking.
(2)ContentsGuidelines issued under this subsection shall, at a minimum, include requirements necessary to—
(A)control access to agency information and information systems;
(B)protect agency information (including personally identifiable information) and information systems;
(C)limit the introduction of vulnerabilities;
(D)protect information systems not under the control of the agency that are used for teleworking;
(E)safeguard wireless and other telecommunications capabilities that are used for teleworking; and
(F)prevent inappropriate use of official time or resources that violates subpart G of the Standards of Ethical Conduct for Employees of the Executive Branch by viewing, downloading, or exchanging pornography, including child pornography.
(d)Continuity of operations plans
(1)Incorporation into continuity of operations plansEach executive agency shall incorporate telework into the continuity of operations plan of that agency.
(2)Continuity of operations plans supersede telework policyDuring any period that an executive agency is operating under a continuity of operations plan, that plan shall supersede any telework policy.
(e)Telework websiteThe Office of Personnel Management shall—
(1)maintain a central telework website; and
(2)include on that website related—
(A)telework links;
(B)announcements;
(C)guidance developed by the Office of Personnel Management; and
(D)guidance submitted by the Federal Emergency Management Agency, and the General Services Administration to the Office of Personnel Management not later than 10 business days after the date of submission.
(f)Policy guidance on purchasing computer systemsNot later than 120 days after the date of the enactment of this chapter, the Director of the Office of Management and Budget shall issue policy guidance requiring each executive agency when purchasing computer systems, to purchase computer systems that enable and support telework, unless the head of the agency determines that there is a mission-specific reason not to do so.
6505.Telework Managing Officer
(a)DesignationThe head of each executive agency shall designate an employee of the agency as the Telework Managing Officer. The Telework Managing Officer shall be established within the Office of the Chief Human Capital Officer or a comparable office with similar functions.
(b)DutiesThe Telework Managing Officer shall—
(1)be devoted to policy development and implementation related to agency telework programs;
(2)serve as—
(A)an advisor for agency leadership, including the Chief Human Capital Officer;
(B)a resource for managers and employees; and
(C)a primary agency point of contact for the Office of Personnel Management on telework matters; and
(3)perform other duties as the applicable delegating authority may assign.
(c)Status within agencyThe Telework Managing Officer of an agency shall be a senior official of the agency who has direct access to the head of the agency.
(d)Rule of construction regarding status of Telework Managing OfficerNothing in this section shall be construed to prohibit an individual who holds another office or position in an agency from serving as the Telework Managing Officer for the agency under this chapter.
6506.Reports
(a)DefinitionIn this section, the term executive agency shall not include the Government Accountability Office.
(b)Reports by the Office of Personnel Management
(1)Submission of reportsNot later than 18 months after the date of enactment of this chapter and on an annual basis thereafter, the Director of the Office of Personnel Management, in consultation with Chief Human Capital Officers Council, shall—
(A)submit a report addressing the telework programs of each executive agency to—
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; and
(ii)the Committee on Oversight and Government Reform of the House of Representatives; and
(B)transmit a copy of the report to the Comptroller General and the Office of Management and Budget.
(2)ContentsEach report submitted under this subsection shall include—
(A)the degree of participation by employees of each executive agency in teleworking during the period covered by the report (and for each executive agency whose head is referred to under section 5312, the degree of participation in each bureau, division, or other major administrative unit of that agency), including—
(i)the total number of employees in the agency;
(ii)the number and percent of employees in the agency who are eligible to telework; and
(iii)the number and percent of eligible employees in the agency who are teleworking—
(I)3 or more days per pay period;
(II)1 or 2 days per pay period;
(III)once per month; and
(IV)on an occasional, episodic, or short-term basis;
(B)the method for gathering telework data in each agency;
(C)if the total number of employees teleworking is 10 percent higher or lower than the previous year in any agency, the reasons for the positive or negative variation;
(D)the agency goal for increasing participation to the extent practicable or necessary for the next reporting period, as indicated by the percent of eligible employees teleworking in each frequency category described under subparagraph (A)(iii);
(E)an explanation of whether or not the agency met the goals for the last reporting period and, if not, what actions are being taken to identify and eliminate barriers to maximizing telework opportunities for the next reporting period;
(F)an assessment of the progress each agency has made in meeting agency participation rate goals during the reporting period, and other agency goals relating to telework, such as the impact of telework on—
(i)emergency readiness;
(ii)energy use;
(iii)recruitment and retention;
(iv)performance;
(v)productivity; and
(vi)employee attitudes and opinions regarding telework; and
(G)the best practices in agency telework programs.
(c)Comptroller General reports
(1)Report on Government Accountability Office telework program
(A)In generalNot later than 18 months after the date of enactment of this chapter and on an annual basis thereafter, the Comptroller General shall submit a report addressing the telework program of the Government Accountability Office to—
(i)the Committee on Homeland Security and Governmental Affairs of the Senate; and
(ii)the Committee on Oversight and Government Reform of the House of Representatives.
(B)ContentsEach report submitted by the Comptroller General shall include the same information as required under subsection (b) applicable to the Government Accountability Office.
(2)Report to congress on office of personnel management reportNot later than 6 months after the submission of the first report to Congress required under subsection (b), the Comptroller General shall review that report required under subsection (b) and submit a report to Congress on the progress each executive agency has made towards the goals established under section 6504(b)(2).
(d)Chief Human Capital Officer Reports
(1)In generalEach year the Chief Human Capital Officer of each executive agency, in consultation with the Telework Managing Officer of that agency, shall submit a report to the Chair and Vice Chair of the Chief Human Capital Officers Council on agency management efforts to promote telework.
(2)Review and inclusion of relevant informationThe Chair and Vice Chair of the Chief Human Capital Officers Council shall—
(A)review the reports submitted under paragraph (1);
(B)include relevant information from the submitted reports in the annual report to Congress required under subsection (b); and
(C)use that relevant information for other purposes related to the strategic management of human capital..
(b)Technical and conforming amendments
(1)Table of chaptersThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 63 the following:

65.Telework6501
(2)Telework Coordinators
(A)Appropriations Act, 2003Section 623 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2003 (Public Law 108–7; 117 Stat. 103) is amended by striking designate a Telework Coordinator to be and inserting designate a Telework Managing Officer to be.
(B)Appropriations Act, 2004Section 627 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 99) is amended by striking designate a Telework Coordinator to be and inserting designate a Telework Managing Officer to be.
(C)Appropriations Act, 2005Section 622 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2919) is amended by striking designate a Telework Coordinator to be and inserting designate a Telework Managing Officer to be.
(D)Appropriations Act, 2006Section 617 of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2340) is amended by striking maintain a Telework Coordinator to be and inserting maintain a Telework Managing Officer to be.
3.Authority for telework travel expenses test programs
(a)In generalChapter 57 of title 5, United States Code, is amended by inserting after section 5710 the following:

5711.Authority for telework travel expenses test programs
(a)Except as provided under subsection (f)(1), in this section, the term appropriate committees of Congress means—
(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and
(2)the Committee on Oversight and Government Reform of the House of Representatives.
(b)
(1)Notwithstanding any other provision of this subchapter, under a test program which the Administrator of General Services determines to be in the interest of the Government and approves, an employing agency may pay through the proper disbursing official any necessary travel expenses in lieu of any payment otherwise authorized or required under this subchapter for employees participating in a telework program. Under an approved test program, an agency may provide an employee with the option to waive any payment authorized or required under this subchapter. An agency shall include in any request to the Administrator for approval of such a test program an analysis of the expected costs and benefits and a set of criteria for evaluating the effectiveness of the program.
(2)Any test program conducted under this section shall be designed to enhance cost savings or other efficiencies that accrue to the Government.
(3)Under any test program, if an agency employee voluntarily relocates from the pre-existing duty station of that employee, the Administrator may authorize the employing agency to establish a reasonable maximum number of occasional visits to the pre-existing duty station before that employee is eligible for payment of any accrued travel expenses by that agency.
(4)Nothing in this section is intended to limit the authority of any agency to conduct test programs.
(c)The Administrator shall transmit a copy of any test program approved by the Administrator under this section, and the rationale for approval, to the appropriate committees of Congress at least 30 days before the effective date of the program.
(d)
(1)An agency authorized to conduct a test program under subsection (b) shall provide to the Administrator, the Telework Managing Officer of that agency, and the appropriate committees of Congress a report on the results of the program not later than 3 months after completion of the program.
(2)The results in a report described under paragraph (1) may include—
(A)the number of visits an employee makes to the pre-existing duty station of that employee;
(B)the travel expenses paid by the agency;
(C)the travel expenses paid by the employee; or
(D)any other information the agency determines useful to aid the Administrator, Telework Managing Officer, and Congress in understanding the test program and the impact of the program.
(e)No more than 10 test programs under this section may be conducted simultaneously.
(f)
(1)In this subsection, the term appropriate committee of Congress means—
(A)the Committee on Homeland Security and Governmental Affairs of the Senate;
(B)the Committee on Oversight and Government Reform of the House of Representatives;
(C)the Committee on the Judiciary of the Senate; and
(D)the Committee on the Judiciary of the House of Representatives.
(2)The Patent and Trademark Office shall conduct a test program under this section, including the provision of reports in accordance with subsection (d)(1).
(3)In conducting the program under this subsection, the Patent and Trademark Office may pay any travel expenses of an employee for travel to and from a Patent and Trademark Office worksite or provide an employee with the option to waive any payment authorized or required under this subchapter, if—
(A)the employee is employed at a Patent and Trademark Office worksite and enters into an approved telework arrangement;
(B)the employee requests to telework from a location beyond the local commuting area of the Patent and Trademark Office worksite; and
(C)the Patent and Trademark Office approves the requested arrangement for reasons of employee convenience instead of an agency need for the employee to relocate in order to perform duties specific to the new location.
(4)
(A)The Patent and Trademark Office shall establish an oversight committee comprising an equal number of members representing management and labor, including representatives from each collective bargaining unit.
(B)The oversight committee shall develop the operating procedures for the program under this subsection to—
(i)provide for the effective and appropriate functioning of the program; and
(ii)ensure that—
(I)reasonable technological or other alternatives to employee travel are used before requiring employee travel, including teleconferencing, videoconferencing or internet-based technologies;
(II)the program is applied consistently and equitably throughout the Patent and Trademark Office; and
(III)an optimal operating standard is developed and implemented for maximizing the use of the telework arrangement described under paragraph (2) while minimizing agency travel expenses and employee travel requirements.
(5)
(A)The test program under this subsection shall be designed to enhance cost savings or other efficiencies that accrue to the Government.
(B)The Director of the Patent and Trademark Office shall—
(i)prepare an analysis of the expected costs and benefits and a set of criteria for evaluating the effectiveness of the program; and
(ii)before the test program is implemented, submit the analysis and criteria to the Administrator of General Services and to the appropriate committees of Congress.
(C)With respect to an employee of the Patent and Trademark Office who voluntarily relocates from the pre-existing duty station of that employee, the operating procedures of the program may include a reasonable maximum number of occasional visits to the pre-existing duty station before that employee is eligible for payment of any accrued travel expenses by the Office.
(g)The authority to conduct test programs under this section shall expire 7 years after the date of the enactment of the Telework Enhancement Act of 2010..
(b)Technical and conforming amendmentThe table of sections for chapter 57 of title 5, United States Code, is amended by inserting after the item relating to section 5710 the following:


5711. Authority for telework travel expenses test programs..
4.Telework research
(a)Research by OPM on TeleworkThe Director of the Office of Personnel Management shall—
(1)research the utilization of telework by public and private sector entities that identify best practices and recommendations for the Federal Government;
(2)review the outcomes associated with an increase in telework, including the effects of telework on energy consumption, job creation and availability, urban transportation patterns, and the ability to anticipate the dispersal of work during periods of emergency; and
(3)make any studies or reviews performed under this subsection available to the public.
(b)Use of Contract To Carry Out ResearchThe Director of the Office of Personnel Management may carry out subsection (a) under a contract entered into by the Director using competitive procedures under section 303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253).
(c)Use of other Federal agenciesThe heads of Federal agencies with relevant jurisdiction over the subject matters in subsection (a)(2) shall work cooperatively with the Director of the Office of Personnel Management to carry out that subsection, if the Director determines that coordination is necessary to fulfill obligations under that subsection. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
